     Case 1:18-cr-00217-MHC-AJB Document 143 Filed 07/20/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


UNITED STATES OF AMERICA,

v.                                             CRIMINAL ACTION FILE

GREGORIO ALTAMIRANO                           NO. 1:18-CR-217-MHC-AJB-3
RAMOS,

       Defendant.


                                      ORDER

      This action comes before the Court on the Final Report and

Recommendation (“R&R”) of Magistrate Judge Alan J. Baverman [Doc. 139]

recommending that Defendant’s Motion to Suppress Evidence [Doc. 90] and

Motion to Suppress Geo-Location Data [Doc. 91] be denied. The Order for

Service of the R&R [Doc. 140] provided notice that, in accordance with 28 U.S.C.

§ 636(b)(1), the parties were authorized to file objections within fourteen (14) days

of the receipt of that Order. No objections have been filed within the time

permitted.

      Absent objection, the district court judge “may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge,”

28 U.S.C. § 636(b)(1). Based upon the absence of objections to the R&R, in
     Case 1:18-cr-00217-MHC-AJB Document 143 Filed 07/20/20 Page 2 of 2




accordance with 28 U.S.C. § 636(b)(1), the Court has reviewed the R&R for plain

error. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983). The Court

finds no clear error and that the R&R is supported by law.

      Accordingly, the Court ADOPTS the R&R [Doc. 139] as the Opinion and

Order of the Court. It is hereby ORDERED that Defendant’s Motion to Suppress

Evidence [Doc. 90] and Motion to Suppress Geo-Location Data [Doc. 91] are

DENIED.

      It is further ORDERED that the time between the date the Magistrate Judge

certified Defendant ready for trial on June 29, 2020 [Doc. 139], and the issuance of

this Order, shall be excluded in calculating the date on which the trial of this case

must commence under the Speedy Trial Act because the Court finds that the delay

is for good cause, and the interests of justice outweigh the right of the public and

the right of the defendant to a speedy trial, pursuant to 18 U.S.C. § 3161, et seq.

      IT IS SO ORDERED this 20th day of July, 2020.



                                        ____________________________________
                                        MARK H. COHEN
                                        United States District Judge




                                           2
